Title: To Benjamin Franklin from Auguste Lesage, 24 April 1780
From: Lesage, Auguste
To: Franklin, Benjamin


Monseigneur
Lille le 24 avril 1780
Jay eut L’honneur de vous Ecrire il y a quelque tems au sujet d’un pacquet que jay ches moy a vous faire passer pour que vous ayes La Complaisance de m’Indiquer la voye par ou vous voules le Recevoir, Je suis depuis privé de vos ordres obligé moy de me Les donner et elles seront executées a La Lettre ce qu’attendant Jay L’honneur d’Etre avec bien du Respect Monseigneur Votre tres humble & tres obeissant serviteur
AUGT. LESAGE

Jay eut l’honneur de vous adresser un pacquet Dernierement par La diligence de paris J’espere qu’il vous sera bien parvenû.
 
Notation: Le Sage August. 24 Avril 1780.
